DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 06 August 2021, amendments and/or remarks have been submitted and placed in the application file. Claims 1, 2, 4-20 and 22 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2021 and 24 August 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-20 and 22 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Hillen et al (US 2016/0027207 A1, hereinafter Hillen).
Regarding claim 11, Hong discloses a remote device (Figures 1 & 2, user terminal apparatus 2) comprising: 
a communicator (Figure 4, communication part 220) configured to communicate with a cleaning robot (Figures 1, 2 & 4, user terminal apparatus 2; at least as in paragraphs 0083-0085 and 0121-0124, specifically wherein the communication part 220 may transmit information/data/signals of the user terminal apparatus 2 to an external device as well as receiving signals from an external device); 
a user interface (Figures 1, 2 & 4, user input part 210; at least paragraphs 0120-0128, wherein user input part 210 may be integrally formed in the display unit 230) configured to: 
display a map image of a cleanable region (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155 and 0162, specifically as in at least paragraph 0128 wherein the controller 200 may display map information on the display unit 230), and 
receive input from a user indicating a virtual region to be excluded during cleaning, wherein the virtual region is defined via a first user input to select at least one of a plurality of regions of the map image (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user may modify the generated map information by using one 
a controller (Figure 4, controller 200) configured to control the communicator to transmit information about the virtual region to the cleaning robot in response to receiving the input for the virtual region restricting cleaning of the cleaning robot in the map image (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155 and 0162, wherein a user may modify the generated map information by using one authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate non-access areas or non-cleaning areas).  Examiner notes Hong teachings wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons and further wherein a user may sequentially select particular areas on the map as non-access areas or non-cleaning areas, and also plan cleaning of rooms as shown in at least Figure 20 (as further taught in at least paragraph 0184).   That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is selected by a first user input. 

Regarding claim 12, in view of the above combination of Hong and Hillen, Hong further discloses wherein the virtual region is further defined via either one of a second user input corresponding to a drag and drop applied over the map image or a third user input to draw a closed loop at a point of the map image displayed on the user interface (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).  Examiner notes wherein 
Regarding claim 13, in view of the above combination of Hong and Hillen, Hong further discloses wherein the virtual region is formed as a closed loop in the cleanable region (Figures 9 & 11; at least as in paragraphs 0154 and 0159, wherein the user may make a virtual wall or virtual space (i.e. polygonal area) which does not exist in reality).
Regarding claim 14, in view of the above combination of Hong and Hillen, Hong further discloses wherein the controller is further configured to transmit information about at least one virtual wall to the cleaning robot in response to receiving a fourth user input for the at least one virtual wall that restricts passage of the cleaning robot in the map image (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 15, in view of the above combination of Hong and Hillen, Hong further discloses wherein the at least one virtual wall is formed in a straight line or a curve line in the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons 
Regarding claim 16, in view of the above combination of Hong and Hillen, Hong further discloses wherein the controller is further configured to control the user interface to display the map image as the at least one of the plurality of pre-divided regions in which the cleanable region is divided based on a structure of the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).

Claims 1, 2, 4-10, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Hillen et al (US 2016/0027207 A1, hereinafter Hillen) and further in view of Angle et al (US 2014/0207281 A1, hereinafter Angle).
Regarding claim 1, Hong discloses a cleaning robot (Figure 1, moving robot 1) comprising: 
a body (as shown in at least Figure 1); 
a wheel assembly configured to move the body (at least as in paragraph 0082, wherein said mobile robot includes an odometer (i.e. wheel encoder), thereby implicitly requiring said mobile robot to include a wheel assembly); 
a cleaning unit configured to perform cleaning on a bottom surface of a moving path (at least as in paragraph 0103 wherein the operation performer 110 enables the 
a communicator (Figure 2, communication part 130) configured to communicate with a remote device (Figures 1 & 2, user terminal apparatus 2, cloud server 3; at least as in paragraphs 0083-0085 and 0103-0106, specifically wherein the communication part 130 may transmit information/data/signals of the moving robot 1 to an external device as well as receiving signals from an external device); and 
a controller (Figure 2, controller 100; at least as in paragraphs 0102 and 0108) configured to: 
determine a virtual region to be excluded during cleaning based on a user input received through the remote device, wherein the user input indicates the virtual region in a map image, which is displayed via a user interface of the remote device, and the virtual region is defined via a first user input to select at least one of a plurality of regions of the map image (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user may modify the generated map information by using one authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to enter)  Examiner notes Hong teachings wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons and further wherein a user may sequentially select particular areas on the map as 
control the wheel assembly and the brush unit to clean a region excluding the virtual region among a cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0103, 0154-0155, 0159 and 0176 wherein a user may designate a cleaning area on the map and cause the moving robot 1 to clean the cleaning area).  Examiner notes Hong teachings wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons and further wherein a user may sequentially select particular areas on the map as non-access areas or non-cleaning areas, and also plan cleaning of rooms as shown in at least Figure 20 (as further taught in at least paragraph 0184).  That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is selected by a first user input, and further wherein the cleaning unit specifically includes a brush unit.  
Hillen discloses an autonomous cleaning device and corresponding cleaning method for cleaning or processing a room.  Hillen goes on to teach wherein a map of a room is created, and further wherein said room is divided up into subareas.  Hillen goes on to teach wherein any one or more of the subareas may be selected by a user to be cleaned or alternatively omitted from cleaning by the autonomous cleaning device (at least as in paragraphs 0016-0022, 0046 and 0066-0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hong, to include Hillen’s teaching of selecting particular subarea to be omitted from the room cleaning or processing by the robot, since Hillen teaches wherein 
Examiner notes wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a brush unit with the cleaning robot that is configured to perform a cleaning operation, since it is well known in the art that brushes are commonly utilized with cleaning robots.  Examiner further notes wherein this is exemplified by the teachings of Angle. Angle teaches remotely controlling a mobile robot 200 that includes a chassis 210 (i.e. body), a drive system 230 (i.e. wheel assembly), a cleaning system 242, a wireless communication system 250 and a controller 220 configured to control said mobile robot.  Angle goes on to teach wherein the cleaning system may include a variety of cleaning elements for cleaning a floor surface, include any one or more of a suction head, a sweeping or mopping mechanism, such as one or more rotating brushes, rollers, wet or dry stationary or oscillating and/or vibrating cloths or multilayer pad assemblies (Figures 1 & 3; at least paragraphs 0073-0077). Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hong, as modified by Hillen above, to include Angle’s teaching of providing a remotely controlled mobile robot with a sweeping mechanism including one or more rotating brushes, since Angle teaches wherein such a mobile robot enables a user to 
Regarding claim 2, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is further defined via either one of a second user input corresponding to a drag and drop applied over the map image or a third user input to draw a closed loop at a point of the map image displayed on the user interface (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).  Examiner notes wherein Hong does not explicitly teach wherein one of the user inputs is specifically a “drag and drop” manipulation, however Hong teaches wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons. That said, Hong teaches wherein a user may sequentially select particular areas on the map (i.e. as in at least the second user input) and plan cleaning of rooms as shown in at least Figure 20 (as further taught in at least paragraph 0184).
Regarding claim 4, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is configured to control the wheel 
Regarding claim 5, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is configured to control the wheel assembly to autonomously travel in the region other than the virtual region among the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 6, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is formed as a closed loop in the cleanable region (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).
Regarding claim 7, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the at least one of the plurality of pre-divided regions of the map image are determined from the cleanable region based on a structure of the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 
Regarding claim 8, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to determine at least one virtual wall that restricts passage in the cleanable region based on a fourth user input received through the remote device (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 9, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to control the wheel assembly and the brush unit to clean a region of the cleanable region before passing through the at least one virtual wall (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein a user may designate a cleaning area on the map (i.e. virtual wall, virtual polygon, etc.) and cause the moving robot 1 to clean the cleaning area).
Regarding claim 10, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the at least one virtual wall is formed in a straight line or a curve line in the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map 
Regarding claim 17, Hong discloses a cleaning robot (Figure 1, moving robot 1) comprising: 
a body (as shown in at least Figure 1); 
a wheel assembly configured to move the body (at least as in paragraph 0082, wherein said mobile robot includes an odometer (i.e. wheel encoder), thereby implicitly requiring said mobile robot to include a wheel assembly); 
a cleaning unit configured to perform cleaning on a bottom surface of a moving path (at least as in paragraph 0103 wherein the operation performer 110 enables the moving robot 1 to move around, and further wherein the moving robot 1 may perform a suction operation for cleaning); 
a communicator (Figure 2, communication part 130) configured to communicate with a remote device (Figures 1 & 2, user terminal apparatus 2, cloud server 3; at least as in paragraphs 0083-0085 and 0103-0106, specifically wherein the communication part 130 may transmit information/data/signals of the moving robot 1 to an external device as well as receiving signals from an external device); and 
a controller (Figure 2, controller 100; at least as in paragraphs 0102 and 0108) configured to: 
generate a map corresponding to a cleanable area (Figures 1, 2, 9 & 17A-D; at least paragraphs 0083-0086, 0103-0106, 0154-0155 and 0176, specifically 
transmit, via the communicator, the map to the remote device (Figures 1, 2, 9 & 17A-D; at least paragraphs 0083-0086, 0103-0106, 0154-0155 and 0176, specifically as in at least paragraphs 0154-0155 wherein information (i.e. map data, annotated data, etc.) that has been modified/generated may be transmitted to and stored in the moving robot 1 and used for the user terminal apparatus 2 when the user terminal apparatus 2 is connected to the moving robot 1),
receiving, from the remote device, information corresponding to a region based on a user input on the map corresponding to the cleanable area displayed at the remote device (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user manipulates a map displayed on a user interface with an authoring tool (i.e. touchscreen, stylus, etc.) to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.),
based on the information received via the remote device, identify a virtual region in the map to be excluded during cleaning (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user manipulates a map displayed on a user interface with an authoring tool (i.e. touchscreen, stylus, etc.) to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.), and 
after the virtual region in the map is identified, control the wheel assembly and the cleaning unit to perform cleaning with respect to a first portion of the 
wherein the virtual region in the map, displayed via a user interface of the remote device, to be excluded during cleaning is defined via a first user input to select at least one of a plurality of regions of the map (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user may modify the generated map information by using one authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to enter)  Examiner notes Hong teachings wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons and further wherein a user may sequentially select particular areas on the map as non-access areas or non-cleaning areas, and also plan cleaning of rooms as shown in at least Figure 20 (as further taught in at least paragraph 0184).  That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is selected by a first user input, and further wherein the cleaning unit specifically includes a brush unit.  
Hillen discloses an autonomous cleaning device and corresponding cleaning method for cleaning or processing a room.  Hillen goes on to teach wherein a map of a 
Examiner notes wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a brush unit with the cleaning robot that is configured to perform a cleaning operation, since it is well known in the art that brushes are commonly utilized with cleaning robots.  Examiner further notes wherein this is exemplified by the teachings of Angle. Angle teaches remotely controlling a mobile robot 200 that includes a chassis 210 (i.e. body), a drive system 230 (i.e. wheel assembly), a cleaning system 242, a wireless communication system 250 and a controller 220 configured to control said mobile robot.  Angle goes on to teach wherein the cleaning system may include a variety of cleaning elements for cleaning a floor surface, include any one or more of a suction head, a sweeping or mopping 
Regarding claim 18, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is further defined via either one of a second user input a corresponding to a drag and drop applied over the map or a third user input to draw a closed loop at a point of the map displayed via the user interface (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).  Examiner notes wherein Hong does not explicitly teach wherein one of the user inputs is specifically a “drag and drop” manipulation, however Hong teaches wherein the authoring tool may be 
Regarding claim 19, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to restrict entry into the virtual region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 20, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to: determine at least one virtual wall that restricts passage in the cleanable area based on a fourth user input received through the remote device, and control the wheel assembly and the brush unit to clean a region of the cleanable area before passing through the at least one virtual wall (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein a user may designate a cleaning area on the map (i.e. virtual wall, virtual polygon, etc.) and cause the moving robot 1 to clean the cleaning area).
Regarding claim 22, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the information received from the remote device is generated based on the user input applied to define the virtual region over the map corresponding to the cleanable area provided via the user interface of the remote device (Figures 9, 11 & 17A-17D; at least paragraphs 0103, 0154-0155, 0159 and 0176, specifically regarding wherein a user may utilize the authoring tool to modify or add structures within a 2D plan or 3D model within an area (i.e. tables, chairs and other furniture and structures)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664